


Exhibit 10.64

 

Execution Copy

 

RADIATION THERAPY SERVICES AGREEMENT

 

This RADIATION THERAPY SERVICES AGREEMENT (“Agreement”), effective as of
November 1, 2013 (“Effective Date”), is entered into by and between South County
Radiation Therapy, LLC, a Rhode Island limited liability company (“SCR”) and
Massachusetts Oncology Services, P.C., a Massachusetts professional corporation
(“Contractor”).

 

RECITALS:

 

WHEREAS, SCR operates an Outpatient Ambulatory Care Facility providing radiation
therapy treatment at 142 Kenyon Avenue, Wakefield, Rl, 02879, and wishes to
arrange for certain specialized services of Contractor to be available as
necessary to patients of SCR;

 

WHEREAS, Contractor is equipped and has the professional expertise to provide
such specialized services as required by SCR and is willing to do so on the
terms set forth in this Agreement; and

 

WHEREAS, SCR and Contractor confirm that the arrangement contemplated herein has
been in effect for the last several years.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.                                      Contractor Obligations.

 

Contractor shall provide or arrange for the provision of the physician services
of one or more duly licensed radiation oncologists who shall be assigned to SCR
(the “Physicians”).  The services shall be provided to SCR out-patients as
ordered by the patients’ responsible physicians as agreed to by SCR and
Contractor but no more than for 5 days per week, and on an emergency on-call
basis 24 hours per day, 7 days per week.  In the event SCR needs services for
more than as noted above, it shall be on such terms as mutually agreed to by the
parties.  Contractor shall supervise and be solely responsible for the services
of the Physicians and Contractor shall be solely responsible for the payment of
all compensation and fringe benefits to Physicians. Contractor also shall be
responsible for all employment taxes, unemployment compensation, worker’s
compensation, and other similar benefits for Physicians.

 

2.                                      Contractor Qualifications and
Representations.

 

Contractor represents that the Physicians: (a) are currently licensed and
qualified to practice medicine in the State of Rhode Island and shall at all
times maintain such licenses to practice medicine in such State without
restriction; (b) have a current Drug Enforcement Agency (“DEA”) registration,
which enables Physicians to prescribe all controlled substances and shall at all
times maintain such registration without restriction; (c) are board certified
and will maintain such status without restriction; and (d) will have staff
privileges at South County Hospital.

 

1

--------------------------------------------------------------------------------


 

3.                                      SCR Obligations.

 

a.           SCR shall provide such facilities, equipment, supplies, utilities,
administrative and support staff, and other support services, as they shall deem
to be reasonably necessary and appropriate for Physicians to perform its duties
and responsibilities hereunder.

 

b.           SCR shall provide such non-physician personnel, as determined by
SCR in consultation with Contractor, to support the professional services of
Contractor to SCR.

 

4.                                      Billing and Compensation.

 

a.           Billing.  Contractor agrees that during the term of this Agreement,
Contractor shall not bill to or collect from any patient or third party payor
any amount for services rendered hereunder.  Contractor hereby irrevocably
assigns and grants to SCR the right to bill to and collect from patients and/or
third-party payors for all services rendered by Physicians hereunder.

 

b.           Compensation for Physician Services.  SCR shall pay Contractor for
the services provided pursuant to Section l (a) of this Agreement the amount of
Physicians’ salary, bonus and fringe benefits each month.

 

5.                                      Confidentiality.

 

Each party, during the term of this Agreement, will acquire information
concerning the other’s business practice (“Confidential Information”). The
Confidential Information of a party is and shall remain the sole and exclusive
property of that party.  Neither party, nor any of its physicians, employees or
agents, may at any time during the term of this Agreement or after the
termination of this Agreement, for any reason whatsoever, with or without cause,
directly or indirectly, use for any purpose or disclose or distribute to any
person, corporation, partnership, sole proprietorship, governmental agency,
organization, joint venture or other entity, any of the other party’s
Confidential Information.

 

6.                                      Physician Conduct.

 

Contractor shall cause Physicians to (a) act in accordance with the reasonable
rules and regulations and any reasonably and medically sound policies and
procedures of SCR, provided that such rules and regulations shall not prohibit
Physicians from engaging in other independent activities for compensation on a
self-employed basis or for other organizations, including 21st Century Oncology,
LLC or its affiliates; (b) comply with all rules and regulations of any federal,
state and local agency applicable to Physicians’  practice under this Agreement;
(c) comply with the standards of any specialty board or nationally recognized
credentialing board or body applicable to Physicians’ specialty; (d) comply with
all ethical requirements of the American and State Medical Associations
applicable to the performance of Physicians’ duties; and (e) comply

 

2

--------------------------------------------------------------------------------


 

with all third party payor agreements that South County Hospital will be
providing services under, if applicable.

 

During the term of this Agreement, Contractor will immediately give notice to
SCR (a) of any claim, notice of claim, demand, or suit made against Contractor
or Physicians arising out of or from the provision of professional services;
(b) if Physicians’  license to practice medicine or DEA registration is
suspended or revoked, or Physicians are reprimanded, sanctioned or disciplined
by any licensing or specialty board or by any state or local medical society;
(c) if Physicians are denied membership or reappointment of membership to the
medical staff of any hospital or Physicians’ clinical privileges at any hospital
are suspended, curtailed or revoked; or (d) if Physicians have been terminated
or deselected from participation under any third party payor arrangement.

 

7.                                      Medical Records.

 

Contractor shall cause Physicians to promptly complete and maintain, in
accordance with reasonable policies and procedures of SCR, all medical records
respecting Physicians’ patient care activities for SCR.  All medical records
shall be the sole and exclusive property of SCR and shall not be removed from
its premises or copied except for the legitimate business purposes of SCR
without its express written consent.

 

8.                                      Term and Termination.

 

The initial term of this Agreement shall be for two (2) years commencing on the
Effective Date. Upon expiration of the initial term, this Agreement shall
automatically renew for successive one (1) year periods until terminated by
either party upon written notice thirty (30) days prior to the end of the then
current term.  This Agreement may be terminated “for cause” at anytime (a) by
either party if there is a material breach of a material provision of this
Agreement by the other party and that material breach cannot be cured with sixty
(60) days from the date of written notice of such breach; (b) by either party if
the other party is convicted of a felony; or (c) by either party if the other
party engages in conduct bringing significant discredit to the reputation of
either party.  If this Agreement is terminated prior to the expiration of the
first anniversary of the Effective Date, the parties shall not enter into a
subsequent agreement relating to the same services on different terms until the
expiration of the one (1) year anniversary of the Effective Date.  Either party
may terminate this Agreement without cause upon sixty (60) days prior written
notice to the other party.

 

9.                                      Independent Contractor Relationship.

 

Contractor acknowledges and agrees that Contractor is an independent contractor
and, as such, Physicians and Contractor personnel are not entitled to
participate in any fringe benefit programs offered by SCR to its employees,
including but not limited to medical malpractice insurance coverage.  Contractor
further understands and acknowledges that no other payments, taxes (including
payroll and/or employment taxes, such as FICA, FUTA, federal or state personal
income, state disability insurance tax and state unemployment insurance tax) or
fringe benefits of any kind will be made in compensation for services rendered
and that Contractor shall assume sole and complete responsibility for the
payment of any applicable taxes.  Contractor

 

3

--------------------------------------------------------------------------------


 

acknowledges that no workers’ compensation insurance has been or will be
obtained by SCR on account of Contractor. Contractor shall comply with the State
workers’ compensation laws, as applicable.

 

10.                               Compliance With Laws.

 

Contractor agrees to act in compliance with all laws and regulations (including
without limitation, Medicare and Medicaid program requirements as applicable),
which relate to Contractor’s performance of services described in this
Agreement.  Contractor agrees to timely notify SCR in the event that Contractor
has violated any such statutory or regulatory requirements, and the nature of
such violation, to enable SCR to take prompt corrective action. Contractor
agrees that SCR shall have the right to automatically terminate this Agreement
in the event Contractor fails to comply with this provision.

 

11.                               Insurance.

 

Contractor shall at all times during the term of this Agreement have in place
professional liability insurance covering the acts and omissions of all
Physicians and its other health care professionals providing services under this
Agreement.  Contractor currently carries professional liability insurance
covering Contractor and these individuals in the amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate. Contractor will provide proof of insurance upon SCR’s request and
notify SCR in writing in the event there is any decrease in the dollar amounts
of coverage or material adverse change in coverage.

 

12.                               Indemnification.

 

Each party shall indemnify, defend, and hold the other party, its agents,
officers, servants, employees and contractors harmless from and against any and
all claims, losses, damages, liabilities, obligations, deficiencies or injuries
of any kind or character (including, without limitation, attorneys’ fees and
reasonable costs of defense) resulting from or arising out of (i) any inaccuracy
and/or breach of the representations or warranties in this Agreement, (ii) any
non-fulfillment or breach or default in its performance of any of the respective
covenants or agreements made herein or (iii) any act or omission of the
indemnifying party, its agents or employees.

 

13.                               Health Law Compliance.

 

a.           Compliance with Applicable Law.

 

This Agreement is at all times is to be subject to applicable state, local, and
federal law, including but not limited to the Social Security Act, the rules,
regulations and policies of the U.S. Department of Health and Human Services,
all public health and safety provisions of state law and regulations, and the
rules and regulations of the Rhode Island Department of Health.  The parties
have entered into this Agreement with the full intent of it being compliant with
applicable law, rules, and regulations, and any interpretation of this Agreement
shall be consistent therewith.  The parties intend this Agreement to

 

4

--------------------------------------------------------------------------------


 

comply with the Personal Services and Management Contracts Safe Harbor to the
Medicare and Medicaid Anti-Fraud and Abuse Statute, which is set forth in 42
C.F.R.§1001.952 (d).

 

b.                                      Invalid Provisions.

 

In the event any future final decision of a court of competent jurisdiction,
statute, rule, regulation, or regulatory interpretation is inconsistent or
contrary with the terms of this Agreement or that would cause one or both of the
parties to be in violation of law the parties shall promptly suspend the
performance of any unlawful covenant.  The parties shall promptly meet and amend
this Agreement, maintaining, however, the terms and intent of this Agreement to
the greatest extent possible within the requirements of law. For purposes of
this Section 13(b), if the parties are unable to agree upon an amendment within
30 days after a written request has been made by either party to the other, then
either party may terminate this agreement without further liability upon written
notice to the other.

 

14.                               No Obligation or Intent to Refer.

 

Nothing contained in this Agreement shall be deemed to obligate either party to
send or refer patients to the other party.  No payment is based upon or measured
by the volume or value of referrals.

 

15.                               Payments are Fair Market Value.

 

The parties agree that payments made by SCR to Contractor hereunder are fair
market value consideration for the items and services provided, and the payments
are based upon arms-length bargaining and the value of similar services in the
community.  Contractor and SCR intend such payments solely as compensation for
the services and items.

 

16.                               Access to Records.

 

To the extent required by Section 186l(v)(l)(I)(i) of the social Security Act,
as amended, and by valid regulation which is directly applicable to that
section, Contractor agrees to make available upon valid written request from the
Secretary of the Department of Health and Human Services, the Comptroller
General, or any other duly authorized representatives, this Agreement and the
books, documents and records of Contractor to the extent that such books,
documents and records are necessary to certify the nature and extent of South
County Hospital’s costs for Services provided by Contractor hereunder.

 

17.                               Notice.

 

Any notice or other communication which is required or permitted under this
Agreement shall be in writing and shall be deemed to have been given, delivered,
or made, as the case may be (notwithstanding lack of actual receipt by the
addressee) (i) on the date sent if delivered personally or by cable, telecopy,
telegram, telex, or facsimile (which is confirmed) or (ii) three

 

5

--------------------------------------------------------------------------------


 

(3) business days after having been deposited in the United States mail,
certified or registered, return receipt requested, sufficient postage affixed
and prepaid, or (iii) one (1) business day after having been deposited with a
nationally recognized overnight courier service (such as by way of example, but
not limitation, U.S. Express Mail, Federal Express, or Airborne), to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to SCR:

2270 Colonial Boulevard

 

Fort Myers, FL 33907

 

Attn: Chief Financial Officer

 

 

If to Contractor:

2270 Colonial Boulevard

 

Fort Myers, FL 33907

 

Attn: Chief Financial Officer

 

 

With copy to:

1010 Northern Boulevard, Suite 314

 

Great Neck, NY 11021

 

Attn: Executive Vice President and General Counsel

 

18.                               Applicable Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Rhode Island.

 

19.                               Authority.

 

The individuals signing below represent that they have authority to bind their
respective organizations to the terms of this Agreement.  The representative of
Contractor signing below also represents that he/she has authority to bind the
Physicians to the terms of this Agreement.

 

20.                               Amendment.

 

This Agreement can be amended only by a written agreement signed by both
parties.

 

21.                               Entire Agreement.  This Agreement represents
the entire agreement of the parties as to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings, or
agreements between the parties with respect to such subject matters are hereby
superseded in their entirety.

 

22.                               Agreement for Benefit of Parties.

 

This Agreement is intended to be for the exclusive benefit of the parties
hereto, and shall not be construed to create any right of or benefit to any
other party whatsoever.

 

6

--------------------------------------------------------------------------------


 

23.                               Waiver of Breach.

 

The waiver by any party hereto of a breach of this Agreement by another party
shall not operate or be construed as a waiver of any subsequent breach by such
other party.

 

24.                               Assignment.

 

Neither party may assign this Agreement without the prior written consent of the
other, which consent shall not be unreasonably withheld; provided, however, that
each party hereby consents to any assignment to any successor of the other due
to acquisition, merger, consolidation or reorganization, provided that any such
assignment shall not alter the terms of the Agreement without the written
consent of the non-assigning party.

 

25.                               Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have set their hand as of the Effective Date set
forth above.

 

WITNESSES:

 

SOUTH COUNTY RADIATION THERAPY, LLC

 

 

 

 

 

 

/s/ Debra Guild

 

By:

/s/ Daniel E. Dosoretz

Name:

Debra Guild

 

Name:

Daniel E. Dosoretz, M.D.

 

 

Title:

President & CEO

 

 

 

 

 

MASSACHUSETTS ONCOLOGY SERVICES, P.C.

 

 

 

 

 

 

/s/ Debra Guild

 

By:

/s/ Daniel E. Dosoretz

Name:

Debra Guild

 

Name:

Daniel E. Dosoretz, M.D.

 

 

Title:

President & CEO

 

8

--------------------------------------------------------------------------------
